UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8211


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MITCHELL GATEWOOD,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., Chief District Judge. (3:07-cr-00054-RJC-1; 3:08-cv-00182-
RJC)


Submitted:    February 26, 2009             Decided:   March 9, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mitchell Gatewood, Appellant Pro Se.   Adam Christopher Morris,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mitchell Gatewood seeks to appeal the district court’s

minute   entry    dismissing   one      but   not   all   of    the   claims      he

presented in his 28 U.S.C.A. § 2255 (West Supp. 2008) motion.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                    The order

Gatewood   seeks    to    appeal   is   neither     a   final    order      nor   an

appealable interlocutory or collateral order.                   Accordingly, we

dismiss the appeal for lack of jurisdiction.                   We further deny

Gatewood’s motions to appoint/assign counsel, for transcript at

government expense, and for a certificate of appealability.                       We

dispense   with    oral     argument     because    the    facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       DISMISSED




                                        2